DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered. 

Claims Status
Claim 6 has been cancelled. 
Claims 1-5 and 7-21 remain pending and stand rejected. 

Response to Arguments

I. Applicant’s arguments made with respect to the rejections under 35 USC 112, First Paragraph of claims 7-10 have been fully considered but are not persuasive. 
Applicant points to three paragraphs in particular, including 0041, 0040, and 0020. Addressing paragraph 0041, Applicant cites the phrasing “Conceptually, the display system 142 is similar to prior embodiments. However, the display system 142 is depicted on a display 144 by a controller." As noted in the rejection the controller and its accompanying functionality is described in relation to Fig. 5-7 in paragraphs 0008 and 0041-0043, while the physical display system including the separately packaged portions of claim 7 such as a controller, displaying frames and panes, receive input of consumer selection, and select a shower door assembly, this disclosure does not support the addition of physical elements including a plurality of the shower door frames packaged separately and a plurality of the shower door glass panes packaged separately from the plurality of shower door frames. 
Along these lines, and turning to paragraphs 0040 and 0020, these paragraphs provide similar statements, such as:
0040: Additionally, the features of various implementing embodiments may be combined to form further embodiments of the invention"
0020: The display system 20 is utilized for both displaying and retailing shower door 
components.
With respect to 0040, while the Examiner acknowledges the broad allegation by the spec that embodiments may be “combined” into further embodiments, the specification provides no detail as to how the embodiment of Fig. 5-8 may be combined with that of Fig. 1-4. The specification provides no description of such a combined embodiment, nor does the specification provide any figures depicting some form of controller or display mounted or otherwise associated with the retail display unit. To the contrary, the specification merely makes the broad statement that embodiments may be “combined” in such a way as to leave one of ordinary skill in the art the job of devising how this may be accomplished. 
With respect to 0020, the Examiner emphasizes that this paragraph is focused exclusively on describing the physical structure and the embodiment of Fig. 1-4. Paragraph 0020 provides the following:

to an embodiment, and referenced generally by numeral 20. The display system 20 is provided
by, for example, an array of six point-of-sale display units 22, which may be referred to as pods or modules. For depicted embodiment, three sequential modules 22, 24, 26 are provided on a ground or floor level; and three sequential modules 28, 30, 32 are provided upon the ground level modules 22, 24, 26. The display system 20 is sized to be displayed within a retail store aisle, such as a home improvement store. The display system 20 is utilized for both displaying and retailing shower door components.

As can be seen, the description of the physical components of Fig. 1 in paragraph 0020 culminates in two statements: (i) The display system 20 is sized to be displayed within a retail store aisle, such as a home improvement store, and (ii) The display system 20 is utilized for both displaying and retailing shower door components. Neither of these statements addresses the use of a controller, connects the idea of “retailing” to a controller, or otherwise connects the description of the physical components of Fig. 1 that are “sized to be displayed within a retail store” to the embodiment of Fig. 5-8. To the contrary, the Examiner understands the “sizing” of the display unit to fit within a retail store to demonstrate how the display unit “is utilized for both displaying and retailing”. 
Even assuming arguendo this disclosure amounts to literal support of the claimed invention (which the Examiner does not acquiesce), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention. 
Moreover, whether one of ordinary skill in the art could devise a way to accomplish these features is not relevant to the issue of whether the inventor(s) has shown possession of the claimed invention. This is because the ability to make and use the invention does not satisfy the written description requirement if details of how a function (such as the claimed updating) is performed are not disclosed.  Disclosure of function alone is little more than a wish for possession and it does not 
It is noted that this is not an enablement rejection.  Applicant’s failure to sufficiently describe the manner in which the distinct embodiments may be combined, and failure to provide any representative species of the combination either through written description of drawings, raises questions as to whether Applicant truly had possession of a single combined embodiment of the physical display system of Fig. 1-4 and the controller-based system of Fig. 5-7 at the time of filing. The Examiner reiterates that the issue at play here is not whether either individual embodiment is adequately supported by the original disclosure, but whether a single combined embodiment of such an in-store physical structure of Fig. 1-4 has been adequately described to be combined with the embodiment of Fig. 5-8. 

II. Applicant’s arguments made with respect to the rejections under 35 USC 112, Second Paragraph of claims 7-10 have been fully considered but are not persuasive.
Applicant’s arguments against the rejection of claims 7-10 under 35 USC 112, 2nd paragraph largely parallel those made with respect to the 1st paragraph rejection. The Examiner incorporates the response above and maintains that, due to the nature of the disclosure and it’s lack of description, the scope of the retails system claimed in claims 7-10 is unclear because the various embodiments are not disclosed as being used together, and it is unclear whether the retail system claimed is limited to either 

III. Applicant’s arguments made with respect to the rejections under 35 USC 101 of claims 1, 3, 5, and 11-21 have been fully considered and are persuasive. 
	Applicant’s amendments to claim 1 provide specific, physical components that are effective to go beyond the abstract idea itself. These physical components – e.g., the display unit with modules, and the subsequent display of products within the modules – are effective to integrate the abstract idea into a practical application and/or provide significantly more than the abstract idea itself. 

IV. Applicant’s arguments made with respect to the rejections under 35 USC 101 of claims 7-10 have been fully considered but are not persuasive. 
	With respect to claims 7-10, Applicant initially argues that the claims are eligible under a streamlines analysis, and that eligibility is self-evident as a clear improvement to shower assemblies. Initially, the Examiner notes that the results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis (MPEP 2106.06). The Examiner disagrees that the claims have self-evident eligibility, the reasons for which will become apparent through the discussion that follows. 
	On page 8, Applicant argues that the claims are not an abstract commercial process because  they do not “require receiving payments for the products or displaying the shower assembly in exchange for access to payments”. The implication that a “payment” must be required in order for a commercial activity to be recites is incorrect. A commercial interaction can be any of agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations 
Applicant is reminded that a claim is understood to recite an abstract idea when the claim sets forth or describes the abstract idea (MPEP 2106.04(II)(A)(1)). Furthermore, any implication that a literal comparison runs contrary to the Examination Guidance and contrary to the manner in which the courts have determined abstract ideas. To the contrary, the courts have declined to define abstract ideas, other than by example.

Turning to Applicant’s arguments concerning prong 2 of Step 2A, the Examiner again disagrees. With respect to the use of a “controller” that is “programmed”, the Examiner again asserts that the controller is recited at a high level of generality (i.e. as generic computing hardware) such that it amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
The Examiner also maintains the rejection in view of a plurality of shower door frames packaged separately, and, a plurality of shower door glass panes packaged separately from the plurality of shower door frames. Applicant contends that “Packaging the shower door frames and glass panes separately is an improvement over prior shower assemblies because "the customer can purchase replacement parts without a need to replace an entire shower door assembly." (Specification [0032]).”. This improvement is recognized as abstract-idea based improvement to a commercial improvement (e.g., improvement to commercial improvements, which are not sufficient to confer eligibility. 
Ultimately, these limitations represent nothing more than a draftsman’s technique of appending physical elements to an otherwise abstract claim. These limitations are entirely disconnected from the programmed controller, having no interrelation as recited. They – at best –  generally link the abstract idea of displaying products for purchaser selection to a physical environment. The mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two (see MPEP 2106.04(d)(I)). 
Lastly, Applicant argues that claims 7-10 are eligible under step 2B, and makes comparison to Bascom. The claims at issue, nor Applicant’s specification, purport to offer a “non-conventional” arrangement of components like that of Bascom. Instead, the claims at issue recite conventional computing components arranged in a conventional manner. 
Secondly, the non-conventional arrangement in Bascom resulted in particular technical improvements (e.g. providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the Bascom, p. 13, p. 16-17). Neither Applicant’s claims nor Applicant’s specification offer or otherwise discuss improvements similar to those in Bascom. Even presuming arguendo that the specification does provide some form of improvement to modular retail displays, the subject matter of claims 7-10 fails to realize such improvements and instead only broadly recites shower door frames and shower door glass panes disconnected from any other structure of the system.  
Ultimately, the problem addressed by the claims – shopping for shower door components  – does not represent a problem arising specifically in the realm of the Internet or computer networks. The issue of providing accurate item fit recommendations across different brands of clothing or apparel exists outside of the Internet, such as in retail clothing stores, department stores, designer boutiques, and the like. 
Bascom further emphasized that the claims – in light of their unconventional arrangement and technical improvement – represented a technology-based solution, not an abstract-idea-based solution implemented with generic technical components in a conventional way. Notably, the claims in Bascom were found to be directed to abstract concepts but found eligible under step 2B. The character of the claims as a whole is not directed to improving a recognized technology or technical field. The claims are directed to the use of generic computing components to facilitate browsing or shopping for shower doors or shower door components, which may also take place in a physical environment. 
For these reasons, the rejection of claims 7-10 under 35 USC 101 is maintained below. 

V. Applicant’s arguments made with respect to the rejections under 35 USC 101 of claims 18-21 have been fully considered but are not persuasive. 
	Applicant’s arguments for claims 18-21 largely mirror those provided with respect to claims 7-10. The discussion under section (IV) above is incorporated herein, and the rejection under 35 USC 101 is maintained as set forth below. 
The claims offer no detail as to the physical structure – e.g., track, rack, etc. – being utilized. To the contrary, the claims only broadly recite a “retail display unit”, which itself acts only as a vehicle by which the commercial activity (e.g., the marketing or sales functions of displaying products, such as for product investigation and selection purposes). 
	Secondly, although Applicant alleges improvements such as “avoid shipping components…”, allowing a “customer to purchase replacement parts without a need to replace an entire shower door”, “more readily maintain inventory”, etc. these improvements do not represent an improvement to the retail display unit itself, or otherwise an improvement to a technology or technical field. To the contrary, the improvements represent abstract idea based commercial improvements, which are not sufficient to confer eligibility. 


VI. Applicant’s arguments made with respect to the rejections under 35 USC 103 of claims 1, 3, 5, and 11-21 have been fully considered but are not persuasive. 
Applicant argues on page 20 that “the wall cabinets 10, base cabinets 12, and accessories 30 are pre-boxed unassembled in cartons" (Col 3, lines 51-52). In other words, the entire assembly of a given cabinet design is in a single package that includes the relevant components”. Applicant then argues that the disclosure of Kurzman does not provide for "displaying various shower door frames packaged separately" and "displaying various shower door glass panes packaged separately." The Examiner disagrees, and reiterates that when taken in combination with Basco the combination remains obvious. 
For example, Kurzman uses a retail display unit to display a first set of packaged, unassembled merchandise (see: Fig. 5 #43, col. 3 lines 51-60). While the carton may contain an assembly, Kurzman is packaged separately. It’s also worth noting that Applicant’s own specification envisions an the separately packaged items as potentially encompassing “kits” which need assembly (e.g., Specification, 0029: The shower door glass panes 54 are each packaged as a kit with associated hardware for mounting the glass pane 54 to the frame 50).
Moreover, Kurzman discloses “prepackaging unassembled furniture components, such as wall and base cabinet units, in color coded cartons corresponding to the particular category of such components” (col. 1 lines 62-66). In turn, it is clear that Kurzman teaches various components such as cabinet doors, base cabinets, cabinet units, etc. that are to be assembled. That is, the components of Kurzman – like the shower door components of the claims – are intended on being utilized together (e.g., the cabinet doors are to be utilized with based cabinets, cabinet hardware) in similar fashion to the shower door assembly, frame, and glass pane. Moreover, Kurzman alludes to applicability to other prepackaged furniture components (see: col. 4 lines 54-57 (adapted for application to the furnishing of essentially any living space), col. 2 lines 58-61 (cabinets or furniture components)). Furthermore, each of these components is clearly discloses as being “packaged separately” (e.g., Fig. 5 #43, 72). 
With respect to the newly amended features of providing a retail display unit with a structure to support a first module and a second module and displaying door frames and glass panels in the first module and the second module, the Examiner holds that Kurzman further discloses these features. For example, Kurzman discloses a merchandise gondola type display case (Fig. 5 #44) that is comprised of various structural features such as walls 46 and 48. The display unit of Kurzman includes multiple modules, such as shelf 52, 56, 58, 60, and 62 (see: col. 3 lines 53-54, col. 4 lines 8-12, Fig. 5). 


VII. Applicant’s arguments made with respect to the rejections under 35 USC 103 of claims 18-21 have been fully considered but are not persuasive. 
Applicant’s arguments provide similar reasoning as discussed relative to claim 1 above. The Examiner hereby incorporates similar reasoning in response as discussed above. Further, In response to applicant's arguments against the references individually, Applicant is reminded that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner maintains that the combination of Kurzman and Basco renders obvious the features of claim 18 as discussed above and set forth below. 

VIII. Applicant’s arguments made with respect to the rejections under 35 USC 103 of claims 7-10 have been fully considered but are not persuasive. 
Similar to the above, Applicant focuses on the aspect of product packaging. Here again, Kurzman is noted to display packaged products for the reasons discussed above relative to claim 1. The Examiner also reiterates that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner maintains that the combination of Kurzman, Basco, and Ostroff renders obvious the features of claim 7. 

***Proposed Amendment***
	The amendment below is proposed in an effort to expedite prosecution. This amendment, if adopted, would overcome all outstanding rejections and place claim 1 in condition for allowance. This particularly combination of elements, in totality, is not rendered obvious by the prior art. 
	Notably, claim 4 should also be cancelled. 
	Notably, claims 7-10 should be cancelled. 
	Notably, claims 18-21 should be cancelled. 

The amendment is provided as follows:
1. (Currently Amended) A method to display shower door assemblies for retail, the method comprising: 
providing a retail display unit with a structure configured to support: 
a first module configured to display one or more shower door frames, 
a second module configured to display one or more glass panes, and, 
a third module configured to display an assembled shower assembly; 
providing an assembled shower door assembly, wherein the assembled shower door assembly is mounted to the retail display unit such that the assembled shower door assembly is translatable relative to the retail display unit;  
displaying various shower door frames packaged separately in the first module of the retail display unit for purchaser selection; 
displaying the assembled shower door assembly;

displaying various shower door glass panes packaged separately in the second module of the retail display unit for purchaser selection independent of the shower door frames; and,
displaying the assembled shower assembly in the third module of the retail display unit.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 7, claim 7 recites a retail system that comprises each of a controller (that is configured to display shower door frames panes and receive input) as well as a plurality of the shower door frames packaged separately and a plurality of the shower door glass panes packaged separately from the plurality of shower door frames. The specification does not support an embodiment of the invention that comprises each of these components combined into a single embodiment. 
More specifically, the controller and its accompanying functionality is described in relation to Fig. 5-7 in paragraphs 0008 and 0041-0043, while the physical display system including the separately packaged shower door components is described in Fig. 1-4 and in e.g., paragraphs 0020, 0027-0032. Nowhere in the specification are the embodiments discussed with respect to Fig. 1-4 described to include or otherwise work in combination with the embodiment of Fig. 5-7. That is, the specification does not adequately describe an embodiment where the physical retail system comprises a controller (e.g., microprocessors, ASICs, ICs, memory (e.g., FLASH, ROM, RAM, EPROM and/or EEPROM) which co-act with software code – see 0041), let alone a controller configured to perform the recited functions. In fact, the embodiment of Fig. 5-7 seem geared towards a remote embodiment completely disconnected from the in-store system of Fig. 1-4. Ultimately, the specification fails to disclose a single combined embodiment of the physical display system of Fig. 104 and the controller-based system of Fig. 5-7.  
Expounding upon this, and drawing from the above comments in the section Response to Arguments, the Examiner further acknowledges paragraphs 0020, 0040, and 0041. Addressing paragraph 0041, Applicant cites the phrasing “Conceptually, the display system 142 is similar to prior embodiments. However, the display system 142 is depicted on a display 144 by a controller." As noted in the rejection the controller and its accompanying functionality is described in relation to Fig. 5-7 in paragraphs 0008 and 0041-0043, while the physical display system including the separately packaged shower door components is described in Fig. 1-4 and in e.g., paragraphs 0020, 0027-0032. While the Examiner acknowledges that paragraph 0041 and the portions cited by the Examiner (0008, 0041-0043, Fig. 5-8) may act to support portions of claim 7 such as a controller, displaying frames and panes, receive input of consumer selection, and select a shower door assembly, this disclosure does not support the addition of physical elements including a plurality of the shower door frames packaged separately and a plurality of the shower door glass panes packaged separately from the plurality of shower door frames. 
Along these lines, and turning to paragraphs 0040 and 0020, these paragraphs provide similar statements, such as:
0040: Additionally, the features of various implementing embodiments may be combined to form further embodiments of the invention"
0020: The display system 20 is utilized for both displaying and retailing shower door 
components.
With respect to 0040, while the Examiner acknowledges the broad allegation by the spec that embodiments may be “combined” into further embodiments, the specification provides no detail as to how the embodiment of Fig. 5-8 may be combined with that of Fig. 1-4. The specification provides no description of such a combined embodiment, nor does the specification provide any figures depicting some form of controller or display mounted or otherwise associated with the retail display unit. To the contrary, the specification merely makes the broad statement that embodiments may be “combined” in such a way as to leave one of ordinary skill in the art the job of devising how this may be accomplished. 
With respect to 0020, the Examiner emphasizes that this paragraph is focused exclusively on describing the physical structure and the embodiment of Fig. 1-4. Paragraph 0020 provides the following:
[0020] Referring now to Figure 1, a retail shower door display system is illustrated according 
to an embodiment, and referenced generally by numeral 20. The display system 20 is provided
by, for example, an array of six point-of-sale display units 22, which may be referred to as pods or modules. For depicted embodiment, three sequential modules 22, 24, 26 are provided on a ground or floor level; and three sequential modules 28, 30, 32 are provided upon the ground level modules 22, 24, 26. The display system 20 is sized to be displayed within a retail store aisle, such as a home improvement store. The display system 20 is utilized for both displaying and retailing shower door components.

As can be seen, the description of the physical components of Fig. 1 in paragraph 0020 culminates in two statements: (i) The display system 20 is sized to be displayed within a retail store aisle, such as a home improvement store, and (ii) The display system 20 is utilized for both displaying and retailing shower door components. Neither of these statements addresses the use of a controller, connects the idea of “retailing” to a controller, or otherwise connects the description of the physical components of Fig. 1 that are “sized to be displayed within a retail store” to the embodiment of Fig. 5-8. To the contrary, the Examiner understands the “sizing” of the display unit to fit within a retail store to demonstrate how the display unit “is utilized for both displaying and retailing”. 
Even assuming arguendo this disclosure amounts to literal support of the claimed invention (which the Examiner does not acquiesce), merely reproducing the claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement where the claim itself does not convey enough information to show that the inventor had possession of the claimed invention. 
Moreover, whether one of ordinary skill in the art could devise a way to accomplish these features is not relevant to the issue of whether the inventor(s) has shown possession of the claimed invention. This is because the ability to make and use the invention does not satisfy the written description requirement if details of how a function (such as the claimed updating) is performed are not disclosed.  Disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement. [See MPEP 2163: II(3)(a)(i), Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406]. Moreover, a specification which does little more than outline goals applicant hopes the claimed invention achieves does not satisfy the written description requirement [see MPEP 2163: II(3)(a)(i), In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984)]. Lastly, the specification lacks adequate description of a “representative number of species” which may satisfy the 
It is noted that this is not an enablement rejection.  Applicant’s failure to sufficiently describe the manner in which the distinct embodiments may be combined, and failure to provide any representative species of the combination either through written description of drawings, raises questions as to whether Applicant truly had possession of a single combined embodiment of the physical display system of Fig. 1-4 and the controller-based system of Fig. 5-7 at the time of filing. The Examiner reiterates that the issue at play here is not whether either individual embodiment is adequately supported by the original disclosure, but whether a single combined embodiment of such an in-store physical structure of Fig. 1-4 has been adequately described to be combined with the embodiment of Fig. 5-8. 

	Claims 8-10 depend from claim 7 and are rejected for similar reasons by virtue of inheriting the deficiencies of claim 7. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, as discussed above claim 7 recites two embodiments that are not described as being used together. The addition of the limitations a plurality of the shower door frames packaged separately and a plurality of the shower door glass panes packaged separately from the plurality of shower door frames render the claim unclear. This is because the scope of what may form the “retail system” recited in the preamble is unclear. 
	More specifically, claim 7 sets forth a retail system that is comprised of physical components including a controller, a plurality of shower door frames, and a plurality of shower door glass panes. The main thrust of the claim is on the retail display comprised of the controller, with the controller programmed to provide a computer-based selection of shower door assembly components. It is unclear how the recited retail system comprises both the controller and the components of a plurality of shower door frames, and a plurality of shower door glass panes in view of the specification and its lack of such disclosure. Moreover, it is unclear how the plurality of shower door frames and the plurality of shower door glass panes may interrelate to the controller and its associated functionality to form the system of claims 7-10. That is, the plurality of shower door frames and the plurality of shower door glass panes are merely appended to the claim in such a way that their relationship to the controller is unclear, and the manner in which these two distinct embodiments may be combined to form a single system.  
	For these reasons, the scope of the retails system becomes unclear because the various embodiments are not disclosed as being used together, and the metes and bounds of the claim are unclear because the specification fails to provide adequate disclosure of a single combined embodiment in such a way that one of ordinary skill in the art would understand how the various components are interrelated to form a single retail display system.  

	Claims 8-10 depend from claim 7 and are rejected for similar reasons by virtue of inheriting the deficiencies of claim 7. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-10 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 7-10 and 18-21, under Step 2A claims 7-10 and 18-21 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Regarding claims 7-10: 
Under Step 2A (prong 1), claim 7 recites:	
display various shower door frames for purchaser selection, 
display various shower door glass panes for purchaser selection independent of the shower door frames, 
receive input indicative of a consumer selection of a shower door frame, 
receive input indicative of a consumer selection of a shower door glass pane, and 
select a shower door assembly.
These limitations recite organizing human activity, such as by performing commercial interactions. This is because the limitations above recite marketing operations for displaying shower door components for selection, and ultimately selecting components for a shower door for purchase to customize the door. This represents the performance of a marketing and/or sales activity, which is a commercial interaction and falls under organizing human activity. Accordingly, under step 2A (prong 1) 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 7 does recite additional elements, including a controller. Although providing such additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 7 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
With respect to the limitations a plurality of shower door frames packaged separately, and, a plurality of shower door glass panes packaged separately from the plurality of shower door frames, these limitations represent nothing more than a draftsman’s technique of appending physical elements to an otherwise abstract claim. These limitations are entirely disconnected from the programmed controller, having no interrelation as recited. They – at best –  generally link the abstract idea of displaying products for purchaser selection to a physical environment. The mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two (see MPEP 2106.04(d)(I)).
Lastly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the 
In view of the above, under Step 2A (prong 2), claim 7 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Taken individually or as a whole the additional elements of claim 7 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment or physical environment. 
Even considered as an ordered combination (as a whole), the additional elements of claim 7 do not add anything further than when they are considered individually. 
In view of the above, representative claim 7 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 8-10, dependent claims 8-10 recite an abstract idea under prong 1 of step 2A by virtue of their dependency on claim 7. Notably, claims 9-10 recite limitations that expand upon the commercial idea discussed in claim 7. 

Under prong 2 of step 2A, the additional elements of dependent claims 8-10 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because the additional elements of claims 8-10 (e.g., an interface in communication with the controller, a shipping facility) are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Lastly, under step 2B, claims 8-10 fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware and generally link the exception to a technological environment. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 8-10 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 


Regarding claims 18-21, claims 18-21 recite at least substantially similar concepts and elements as discussed in regards to claims 1-5, 7-10, and 11-17. That is, claims 18-21 recite a substantially similar method including packaged products, displaying products, etc. such that similar analysis of claims 18-21 would be readily apparent to one of ordinary skill in the art. As such, claims 18-21 are rejected under at east similar rationale as discussed above. 


Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 11-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzman (US 5368486) in view of previously cited PTO form 892-V (herein Basco).

Regarding claim 1, Kurzman discloses a method to display furniture assemblies for retail, such as cabinet assemblies comprising base/wall cabinets, cabinet doors, and other components (see: abstract, col. 5 lines 51-54).  Kurzman discloses providing a retail display unit with a structure to support a first module and a second module, such as by disclosing a merchandise gondola type display case (Fig. 5 #44) that is comprised of various structural features such as walls 46 and 48, as well as multiple modules, such as shelves 52, 56, 58, 60, and 62 (see: col. 3 lines 53-54, col. 4 lines 8-12, Fig. 5). 

The method of Kurzman further uses a retail display unit (e.g., Fig. 5) to display a first set of packaged, unassembled merchandise on first portion of the display system (e.g., shelf 52) (see: Fig. 5 #43, col. 3 lines 51-60). As such, Kurzman discloses displaying various merchandise packaged separately in the first module of the retail display unit. Further, as the intent is to enable a consumer to make rapid convenient selection (see: col. 2 lines 8-12, abstract) the merchandise is displayed for purchaser selection. 
Further, Kurzman discloses the display unit to display a second set of packaged, unassembled merchandise (such as cabinet doors, and other components) separately by the display system, (e.g., shelves 56, 58, 60, 62) (see: Fig. 5 #72, col. 4 lines 8-12). Thus, Kurzman discloses displaying various second merchandise packaged separately in the second module of retail display unit for purchaser selection. Further, as the second merchandise is displayed in a distinct portion of the display unit, they are displayed independent of the first merchandise. 

Though disclosing the above with respect to furniture assemblies including cabinetry, cabinet doors, and the like, Kurzman does not expressly disclose the method applied to shower door assemblies, the first merchandise to comprise shower door frames, or the second merchandise to comprise shower door glass panes. 

application to the furnishing of essentially any living space), col. 2 lines 58-61 (cabinets or furniture components)). 
	Though not expressly disclosing shower door assemblies/frames/glass panes, one of ordinary skill in the art would have recognized that shower door assemblies including frames and glass panes were well known in the art before the time of invention. Moreover, Kurzman also alludes to displaying such furnishings in a manner akin to how they would be displayed in a brochure (see: col. 2 lines 26-29 and 58-61). The Examiner further reiterates the pertinent discussion under the heading Response to Arguments herein. 
	For example, also in the field of home furnishing customization, Basco discloses a method to display an online catalog (similar to a brochure) specific to shower door assemblies. More specifically, Basco discloses displaying various shower door frames for purchaser selection (see: p. 2 #3 “Choose your frame type…”, p. 4, p. 6, p. 8, p. 9 box 1, p. 11 box 2) and displaying various shower door glass panels for purchaser selection independent of the shower door frames (see: p. 2 # 6 “Choose your…glass pattern”, p. 5 box 1, p. 11 box 3-4).
Thus, Basco discloses that providing, for selection, shower door assemblies including shower door frames and shower door glass panes was well known in the art at the time of invention. 
One of ordinary skill in the art would have recognized that the known technique of Basco would have been applicable to the invention of Kurzman as both share common functionality and purpose - namely, to facilitate selection of home furnishing components.


3. The method of claim 1 further comprising: selecting a shower door assembly (see: Basco: p. 2 #4-5, p. 4 box 2, p. 10 (depicts details of the selected Infinity 4500 assembly)).

5. The method of claim 1 further comprising displaying various shower hardware accessories for purchaser selection in the retail display unit independent of the shower door frames and the shower door glass panes (see: Kurzman: Fig. 1 (accessories 30), (see: Fig. 5 #72, col. 4 lines 8-12); Basco: p. 9 box 2). 
Note: Kurzman discloses display various components/accessories independently. Basco expressly provides for components including shower hardware accessories (e.g., door handle, towel bar, hinge, drip system). 


11. The method of claim 1 further comprising displaying the various door frames for different shower door sizes (see: Kurzman: Fig. 5 #72 (depicts accessories (including doors) of different heights); Basco: p. 4 (e.g., 44”-48”, 52”-60”; p. 12 “standard Sizes”).
Note: Kurzman depicts cabinet doors of different heights (sizes), while Basco expressly shows availability of shower door frames and components of different sizes. Additionally, and despite the combination disclosing such features, displaying the door frames for various shower door styles represents nothing more than the intended use or result of displaying shower door frames, and does not distinguish the claimed invention from the prior art.  

12. The method of claim 1 further comprising displaying the various door frames for different shower door sizes (see: Kurzman: Fig. 2 #20 & 22, Fig. 5 #72 ; Basco: p. 3 (sliding enclosures), p. 6 (swing doors), 0. 7 (bifold)).
Note: Kurzman depicts cabinet doors of different colors (styles), while Basco expressly shows availability of shower door frames and components of different styles. Additionally, and despite the combination disclosing such features, displaying the door frames for various shower door sizes represents nothing more than the intended use or result of displaying shower door frames, and does not distinguish the claimed invention from the prior art.  

13. The method of claim 1 further comprising displaying the various shower door glass panes for various shower door styles (see: Kurzman: Fig. 5 #72 ; Basco: p. 2 # 6 “Choose your…glass pattern”, p. 5 box 1, p. 11 box 3-4).
Note: Kurzman depicts furniture components in the retail display, while Basco expressly shows availability of shower door panes of different styles (e.g., clear, rain, clear etched, etc. – note p. 11). Additionally, and despite the combination disclosing such features, displaying the door for various shower door sizes represents nothing more than the intended use or result of displaying shower door frames, and does not distinguish the claimed invention from the prior art.  

14. The method of claim 5 further comprising displaying the various shower door frames, the various shower door glass panes, and the various shower hardware accessories in a sequence in the retail display unit (see: Kurzman: Fig. 5, col. 3 lines 51-54, col. 3 line 67-col. 4 line 7; Basco: p. 4-5).
Note: Kurzman discloses numerically ordering cartons grouped according to color code, which is representative of a sequence. Similarly, Basco discloses sequential selection (e.g., door/frame style, glass type). 

15. The method of claim 14 further comprising displaying instructional indicia for consumer selection of a shower door frame, a shower door glass pane, and a shower door hardware accessory from the retail display unit (see: Basco: p. 1 “Choose the style, configuration, glass and finish…”, p. 2 (steps 1-6)).
Note while Basco describes instructional indicia, the Examiner also asserts that instructional indicia represents nothing more than non-functional descriptive material that fails to distinguish the claimed invention from the prior art. Claim 15 does not set forth any specific structure, but instead only recites the display of instruction indicia (i.e., data or information). 

Regarding claim 16, Kurzman displays a first set of packaged, unassembled merchandise on first portion of the display system (e.g., shelf 52) (see: Fig. 5 #43, col. 3 lines 51-60), while Basco discloses shower door frames (see: p. 2 #3 “Choose your frame type…”, p. 4, p. 6, p. 8, p. 9 box 1, p. 11 box 2). As displaying the various shower door frames in a first region of the retail display unit. 
Likewise, Kurzman displays a second set of packaged, unassembled merchandise on second portion of the display system (e.g., shelves 56, 58, 60, 62) (see: Fig. 5 #72, col. 4 lines 8-12), while Basco discloses shower door glass panes (see: p. 2 # 6 “Choose your…glass pattern”, p. 5 box 1, p. 11 box 3-4). As such, the combination also renders obvious displaying the various shower door glass panes in a second region of the retail display unit.

Regarding claim 17, Kurzman discloses multiple shelves (e.g., shelves 56, 58, 60, 62) for displaying various accessories and components, and thus discloses first, second, third, etc. regions of the retail display. Further, Basco specifically teaches shower hardware accessories (e.g., handles, towel bar, hinge – see Basco: p. 9 box 2). The combination thereby renders obvious displaying various shower hardware accessories in a third region of the retail display unit for purchaser selection independent of the shower door frames and the shower door glass panes.


Regarding claim 18, Kurzman discloses Kurzman discloses a method to display furniture assemblies for retail, such as cabinet assemblies comprising base/wall cabinets, cabinet doors, and other components (see: abstract, col. 5 lines 51-54).  
The method of Kurzman further uses a retail display unit (e.g., Fig. 5) to display a first set of packaged, unassembled merchandise on first portion of the display system (e.g., shelf 52) (see: Fig. 5 #43, col. 3 lines 51-60). As the first set of merchandise is packaged and unassembled, Kurzman discloses packaging a plurality of various first merchandise separately. Further, Kurzman discloses displaying various merchandise packaged separately in a retail display unit (e.g., by providing the display for viewing by a customer – see also col. 2 lines 8-12, abstract), such as for purchaser selection. 
Kurzman also discloses the display unit to display a second set of packaged, unassembled merchandise (such as cabinet doors, and other components) separately by the display system, (e.g., shelves 56, 58, 60, 62) (see: Fig. 5 #72, col. 4 lines 8-12). Thus, Kurzman also packaging a plurality of various second merchandise separately from the plurality of various first merchandise and displaying the various second merchandise packaged separately in the retail display unit for purchaser selection. Further, as the second merchandise is displayed in a distinct portion of the display unit, they are displayed independent of the first merchandise. 

Though disclosing the above with respect to furniture assemblies including cabinetry, cabinet doors, and the like, Kurzman does not expressly disclose the method applied to shower door assemblies, the first merchandise to comprise shower door frames, or the second merchandise to comprise shower door glass panes. 
Notably, the merchandise that is displayed with the display unit of Fig. 5 is intended on being utilized together (e.g., the cabinet doors are to be utilized with based cabinets, cabinet components) in similar fashion to the shower door assembly, frame, and glass pane. Moreover, Kurzman alludes to applicability to other prepackaged furniture components (see: col. 4 lines 54-57 (adapted for 
application to the furnishing of essentially any living space), col. 2 lines 58-61 (cabinets or furniture components)). 
	Though not expressly disclosing shower door assemblies/frames/glass panes, one of ordinary skill in the art would have recognized that shower door assemblies including frames and glass panes were well known in the art before the time of invention. Moreover, Kuezman also alludes to displaying 
	For example, also in the field of home furnishing customization, Basco discloses a method to display an online catalog (similar to a brochure) specific to shower door assemblies. More specifically, Basco discloses displaying various shower door frames for purchaser selection (see: p. 2 #3 “Choose your frame type…”, p. 4, p. 6, p. 8, p. 9 box 1, p. 11 box 2) and displaying various shower door glass panels for purchaser selection independent of the shower door frames (see: p. 2 # 6 “Choose your…glass pattern”, p. 5 box 1, p. 11 box 3-4).
Thus, Basco discloses that providing, for selection, shower door assemblies including shower door frames and shower door glass panes was well known in the art at the time of invention. 
One of ordinary skill in the art would have recognized that the known technique of Basco would have been applicable to the invention of Kurzman as both share common functionality and purpose - namely, to facilitate selection of home furnishing components.
It would have been obvious to one of ordinary skill in the art at the time of the invention to used the retail display unit of Kurzman to have displayed other types of home furnishing items such as shower door assemblies, which have been demonstrated as well-known in the art by Basco, since the claimed invention is merely a combination of old elements (a retail display unit, shower door assemblies/components), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. – a retail display unit that displayed individual components of shower door assemblies separately packaged. Moreover, one of ordinary skill in the art would have readily understood that applying the display unit of Kurzman to known assemblies (such as the shower doors of Basco) would have enabled a consumer shopping for furnishings such as shower doors to have 


Regarding claim 19, claim 19 recites substantially similar limitations and scope as recited in claim 5 above. As such, claim 19 is rejected under at least similar rationale as discussed above. 

Regarding claim 20, claim 20 recites substantially similar limitations and scope as recited in claims 14 (e.g., sequence), claim 15 (e.g., instructional indicia), and claims 16-17 (first, second, third regions) above. That is, claim 20 combines limitations from claims 14-17. As such, claim 20 is rejected under at least similar rationale and using similar citations as discussed above in regards to claims 14-17.


Regarding claim 21, claim 21 recites substantially similar limitations and scope as recited in claims 11-13 (e.g., various frames for different shower door size and shower door styles, glass panes for shower door style), claims 14 (e.g., sequence), claim 15 (e.g., instructional indicia), and claims 16-17 (first, second, third regions) above. That is, claim 21 combines limitations from claims 11-17. As such, claim 21 is rejected under at least similar rationale and using similar citations as discussed above in regards to claims 11-17.




Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzman in view of Basco as applied to claim 1 above, and further in view of Iida (US 20050289022 A1).

	Regarding claim 2, Kurzman and Basco discloses all of the above as noted but does not discloses receiving separately packaged the shower door frames from a first manufacturing facility; and receiving the separately packaged shower door glass planes from a second manufacturing facility that is different than the first manufacturing facility. This technique for sourcing components or parts was well known in the art before the effective filing date of the invention and would have been obvious to one of ordinary skill in the art. 
	For example, Iida discloses receiving a first component from a first manufacturing facility (see: Fig. 1 #14, 0021) and receiving second components from a second manufacturing facility that is different than the first manufacturing facility (see: Fig. 1 #40, 0029-0030). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the known technique of outsourcing components as disclosed by Iida in the method of Kurzman in view of Basco since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, obtaining the parts for a custom order from a plurality of manufacturing suppliers. 
Moreover, one of ordinary skill in the art would have recognized that the inherent advantages of outsourcing components to manufacturers – e.g., reducing in-house costs (which reduces product cost and increases sales), and improving efficiency and ability to meet demand – would have improved the method of Kurzman in view of Kurzman in view of Basco. 


Claims 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzman in view of Basco as applied to claim 1 above, and further in view of PTO form 892-W (which corresponds to citation #2 on the IDS filed 6/3/2019, herein ThermaTru Display). 

Regarding claim 4, Kurzman and Basco discloses all of the above including a retail display unit (Kurzman) and shower door assemblies (Basco). Neither Kurzman nor Basco, however, discloses displaying an assembled shower door assembly in the retail display unit. 
To this accord, and also in the field of in-store displays, ThermaTru Display discloses a door gallery display used in a retail setting, such as in the form of the “door display unit”, “the complete display”, and/or the “swing unit” (see:  p. 1 boxes 1-2 and 4-5, p. 6 boxes 1-3 and elements A, B, and B1-B2). As the door displays are utilized in a showroom to enable customers to touch, feel, and experience the product, ThermaTru Display demonstrates the known technique of an in-store retail unit displaying an assembled shower door assembly. 
One of ordinary skill in the art would have recognized that the known technique of ThermaTru Display would have been applicable to the invention of Kurzman as both share common functionality and purpose - namely, to facilitate selection of home furnishing components within a retail establishment.
Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of Kurzman in view of Basco to have utilized the retail display comprised of an assembled door assembly as taught by ThermaTru Display in order to have provided customers the ultimate shopping experience by better guiding shoppers through the door selection process, thereby enabling customer to be more confident in the purchase choices (see: ThermaTru Display: p.1, p. 6 box 1). 

Claims 7-8 and 10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzman in view of previously cited PTO form 892-V (herein Basco) and Ostroff (US 20120054075).

Regarding claim 7, Kurzman discloses retail system for furniture assemblies, such as cabinet assemblies comprising base/wall cabinets, cabinet doors, and other components (see: abstract, col. 5 lines 51-54).  
The method of Kurzman further uses a retail display unit (e.g., Fig. 5) to display a first set of packaged, unassembled merchandise on first portion of the display system (e.g., shelf 52) (see: Fig. 5 #43, col. 3 lines 51-60). As such, Kurzman discloses a plurality of first merchandise packaged separately. 
Further, Kurzman discloses the display unit to display a second set of packaged, unassembled merchandise (such as cabinet doors, and other components) separately by the display system, (e.g., shelves 56, 58, 60, 62) (see: Fig. 5 #72, col. 4 lines 8-12). Thus, Kurzman discloses a plurality of second merchandise packaged separately from the plurality of first merchandise. Further, as the second merchandise is displayed in a distinct portion of the display unit, they are displayed independent of the first merchandise. 

Though disclosing the above with respect to furniture assemblies including cabinetry, cabinet doors, and the like, Kurzman does not expressly disclose the method applied to shower door assemblies, the first merchandise to comprise shower door frames, or the second merchandise to comprise shower door glass panes. Kurzman also fails to disclose:
controller configured programmed to: 
display various shower door frames for purchaser selection, 
display various shower door glass panes for purchaser selection independent of the shower door frames, 
receive input indicative of a consumer selection of a shower door frame,
receive input indicative of a consumer selection of a shower door glass pane, and
 select a shower door assembly

Notably, the merchandise that is displayed with the display unit of Fig. 5 is intended on being utilized together (e.g., the cabinet doors are to be utilized with based cabinets, cabinet components) in similar fashion to the shower door assembly, frame, and glass pane. Moreover, Kurzman alludes to applicability to other prepackaged furniture components (see: col. 4 lines 54-57 (adapted for 
application to the furnishing of essentially any living space), col. 2 lines 58-61 (cabinets or furniture components)). 
	Though not expressly disclosing shower door assemblies/frames/glass panes, one of ordinary skill in the art would have recognized that shower door assemblies including frames and glass panes were well known in the art before the time of invention. Moreover, and in regards to the controller aspects of claim 7, Kurzman also discloses alludes to displaying such furnishings in a manner akin to how they would be displayed in a brochure (see: col. 2 lines 26-29 and 58-61), while also disclosing the utilization of the system to be in conjunction with the customer first obtaining a brochure (see: col. 4 lines 13-15). 

Also in the field of home furnishing customization, Basco discloses a method to display an online catalog (similar to a brochure) specific to shower door assemblies. More specifically, Basco discloses displaying various shower door frames for purchaser selection (see: p. 2 #3 “Choose your frame type…”, p. 4, p. 6, p. 8, p. 9 box 1, p. 11 box 2) and displaying various shower door glass panels for purchaser selection independent of the shower door frames (see: p. 2 # 6 “Choose your…glass pattern”, p. 5 box 1, p. 11 box 3-4).
shower door assemblies including shower door frames and shower door glass panes was well known in the art at the time of invention. 

Additionally, the retail system for shower door assemblies of Basco comprises:
	an interface (e.g., page rendered through the web browser) programmed to: 
display various shower door frames for purchaser selection (see: p. 2 #3 “Choose your frame type…”, p. 4, p. 6, p. 8, p. 9 box 1, p. 10 box 2), 
display various shower door glass panes for purchaser selection independent of the shower door frames (see: p. 2 # 6 “Choose your…glass pattern”, p. 5 box 1, p. 10 box 3-4), 
receive input indicative of a consumer selection of a shower door frame (see: p. 2 #3 “Choose your frame type…”, p. 4, p. 6, p. 8, p. 9 box 1, p. 10 box 2), 
receive input indicative of a consumer selection of a shower door glass pane (see: p. 2 # 6 “Choose your…glass pattern”, p. 5 box 1, p. 10 box 3-4), and 
select a shower door assembly (see: p. 2 #4-5, p. 4 box 2, p. 10 (depicts details of the selected Infinity 4500 assembly)).
Note: as the components of the door system are selected, the user selects the assembly. Basco discloses frames/glass panes (as well as other features and finishes). When combined, this represents selection of a complete assembly based upon those selections. 

One of ordinary skill in the art would have recognized that the known technique of Basco would have been applicable to the invention of Kurzman as both share common functionality and purpose - namely, to facilitate selection of home furnishing components.
It would have been obvious to one of ordinary skill in the art at the time of the invention to used the retail display unit of Kurzman to have displayed other types of home furnishing items such as 
Moreover, one of ordinary skill in the art would have readily understood that applying the modifying the teachings of Kurzman to have utilized the electronic shopping technique of Basco would have enabled a consumer shopping for furnishings such as shower doors to have followed a simple selection process for creating a custom shower space (see: Basco: p.1 (build your door), p. 2) while leveraging known computing technology for increased convenience and ease of use. 

	Lastly, though Kurzman and Basco discloses all of the above, the combination does not expressly disclose a controller as part of the system. One of ordinary skill in the art would have understood that some form of controller – processor, computer, server, etc. – was at least implied (if not inherent) in order to facilitate the web-based interactions taught by Basco. 
To this accord, and also in the field of product customization, Ostroff discloses a method for creating item configurations for items such as doors, and includes receiving various inputs for selecting features such as window glass and door knobs (see: Fig. 4 #410 & 412, 0055, 0066). Most notably in Ostroff, the interface of Fig. 4-5 depicts user selections - such as the selection of “circle” and “clear glass” in Fig. 4, and “circle” and “frosted glass” in Fig. 5 (see also: 0057-0059, Fig. 6). More specifically, to facilitate these interactions, Ostroff explicitly utilizes a controller (see: 0008-0010). 
One of ordinary skill in the art would have recognized that the known technique of Ostroff would have been applicable to the invention of Kurzman and Basco as both share common functionality 
Further, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of Kurzman and Basco to have utilized a real-time display such as disclosed by Ostroff in order to have made it more feasible for businesses to provide their customers with the benefits of item or product configurators so as to have enabled user of Kurzman and Basco to easily define and evaluate versions of a configurable product (see: Ostroff: 0004, 0009). 

8. The retail system of claim 7 further comprising an interface in communication with the controller for manual communication of the consumer selections to the controller (see: Basco: p. 4; Ostroff: Fig. 4-6, 0057-0059).

10. The retail system of claim 7 wherein the controller is further programmed to: display various shower hardware accessories for purchaser selection independent of the shower door frames and the shower door glass panes; receive input indicative of a consumer selection of at least one shower door accessory (see: Basco: p. 9 box 2; Ostroff: Fig. 6, 0059); and 
select the shower door assembly based on the selected shower door frame, the selected shower door glass pane, and the at least one selected shower door assembly (see: p. 2 #4-5, p. 4 box 2, p. 10 (depicts details of the selected Infinity 4500 assembly)).
Note: as the components of the door system are selected, the user selects the assembly. Basco discloses frames/glass panes 9as well as other features and finishes), while Ostroff shows accessories (e.g. knobs). When combined, this represents selection of a complete assembly. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzman in view of Basco and Ostroff as applied to claim 7 above, and further in view of Iida. 

Regarding claim 9, Kurzman in view of Basco and Ostroff discloses all of the above as noted but does not disclose at least one shipping facility in communication with the controller, the at least one shipping facility configured to: store a plurality of shower door components; and ship one of the shower door components in response to instructions from the controller
To this accord, Iida discloses at least one shipping facility in communication with a controller, the at least one shipping facility configured to: store a plurality of components and ship one of the components in response to instructions from the controller (see: Fig. 1 #14 & 40, 0021-0022, 0029-0031). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the known technique of outsourcing components as disclosed by Iida in the system of Kurzman in view of Basco and Ostroff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, obtaining the parts for a custom order from a plurality of manufacturing suppliers. 
Moreover, one of ordinary skill in the art would have recognized that the inherent advantages of outsourcing components to manufacturers – e.g., reducing in-house costs (which reduces product cost and increases sales), and improving efficiency and ability to meet demand – would have improved the system of Kurzman in view of Basco and Ostroff. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619